Baldly stated, the majority opinion holds that the driver of a truck can be reasonably found not negligent under these circumstances: In broad daylight on a clear day, he was driving along a straight, level street, forty feet wide, at a speed of eighteen to twenty miles an hour; on his own testimony he was watching some children playing about a car on the left side of the street, and neither he nor any other witness testified that he looked in any other direction until the front of the truck had passed the decedent; and until then the driver did not see the decedent, an eighteen-month-old baby, who had backed down off the curb, toddled out into the street from the driver's right for a distance of ten feet or more, and was killed by contact with the side of the truck. I can't quite stick that proposition. *Page 18